Title: From James Madison to Robert R. Livingston, 7 April 1804
From: Madison, James
To: Livingston, Robert R.



Sir.
Department of State. April 7th. 1804.
Since the occupation of New Orleans by the United States, some occurrences have taken place, which their trivial nature would have consigned to oblivian had they not been magnified by the peculiar temper with which they have been viewed by Mr. Laussat. As this gentleman will no doubt communicate them to the French government, it seems proper that by your being given a short sketch of what has happened you may be enabled to counteract his representations.
At New Orleans dancing-assemblies have been prescriptively held twice a week and company is indiscriminately admitted on the payment of fifty cents for each person. Of course they required the superintendance of government to preserve order, and this duty was formerly exercised by the Governor personally; but on the succession of Governor Claiborne he transferred it to the police of the city.
Some slight disturbance happened in the begining of January excited by opposing wishes in relation to the music or the order of dancing, but it was readily composed. On the 22d. however it was followed by a scene of confusion detailed in the enclosed depositions, which have been selected from a mass too voluminous to be copied for this occasion, but which leaves no room to doubt that the French were the aggressors, of the moderation of Governor Claiborne and Genl. Wilkinson, and that Messrs. Gauthier and Le Balch, who were arrested were principal disturbers. The latter it seems had been commissioned at New Orleans as a Surgeon by Mr. Laussat, and was on that account not committed to prison as was the other; but his parole was taken to appear before the civil tribunal on the next day, which he did and was discharged. That he was at all arrested or bound to answer in any forum but that of Mr. Laussat, gave this gentleman offence, with what reason you will appreciate, when you consider that the city being transferred to the United States the preservation of peace and order became the duty of their officers, and that the means adopted on this occasion were as delicate towards Le Balch as could have been reasonably expected.
About the middle of January a vessel with a number of sick and wounded French officers, soldiers and others arrived in distress in the river mississippi from st. Domingo, having on her pasage touched at Cuba. Mr. Laussat urged that she might at once be admitted to come up to the City of New Orleans, but this was declined by our commissioners on the ground of danger from infectious disorders, and inasmuch as, in their view, the neutral duties of the United States resulting from the military character of the passengers and the situation of St. Domingo at the time they left it, required them to depart from Louisiana as soon as might be, after the ship should be repaired and supplied. The passengers therefore, except the women and children, to whom leave was given to reside in the City, were detained at Plaquemines, below it, where thro’ arrangements of our Commissioners their wants were relieved and the sick and wounded humanely attended to. Permission was also given for the Ship, after proper preliminaries to come up to the city to repair. So far as the laws of neutrality were misconceived to affect the occurrence the error has been rectified by my letter to Govr. Claiborne of which a copy is enclosed. The report of Doctor Watkins, Physician of the Port of New orleans, which I transmit to you, will throw further light on this subject and explain an additional incident, which furnished occasion to Mr. Laussat to write his letter of the 9th. of February. This is also enclosed as a specimen of the offensive manner in which he sometimes indulges, and of that intemperance which may stamp suspicion of partiality on his statements to the French government. I have the honor to be, Sir, with great consideration your most obed Servt.
James Madison
